RETIREMENT LATITUDESâ FLEXIBLE PREMIUM FIXED AND VARIABLE DEFERRED ANNUITY Issued by Jackson National Life Insurance Company® and through Jackson National Separate Account – I The date of this prospectus is April 29, 2013, which states the information about the separate account, the Contract, and Jackson National Life Insurance Company (“Jackson®”) you should know before investing.This prospectus is a disclosure document and describes all of the Contract’s material features, benefits, rights, and obligations.The description of the Contract’s material provisions in this prospectus is current as of the date of this prospectus.If certain material provisions under the Contract are changed after the date of this prospectus, in accordance with the Contract, those changes will be described in a supplemented prospectus.You should carefully read this prospectus in conjunction with any applicable supplements.It is important that you also read the Contract and endorsements, which may reflect additional non-material state variations or other non-material variations.This information is meant to help you decide if the Contract will meet your needs.Please carefully read this prospectus and any related documents and keep everything together for future reference.Additional information about the separate account can be found in the statement of additional information (“SAI”) dated April 29, 2013 that is available upon request without charge.To obtain a copy, contact us at our: Annuity Service Center P.O. Box 30314 Lansing, Michigan 48909-7814 1-800-644-4565 www.jackson.com This prospectus also describes a variety of optional features, not all of which may be available at the time you are interested in purchasing a Contract, as we reserve the right to prospectively restrict availability of the optional features.Broker-dealers selling the Contracts may limit the availability of an optional feature.Ask your representative about what optional features are or are not offered.If a particular optional feature that interests you is not offered, you may want to contact another broker-dealer to explore its availability.In addition, not all optional features may be available in combination with other optional features, as we also reserve the right to prospectively restrict the availability to elect certain features if certain other optional features have been elected.We reserve the right to limit the number of Contracts that you may purchase.We also reserve the right to refuse initial and any or all subsequent Premium payments.Some optional features, including certain living benefits and death benefits, contain withdrawal restrictions that, if exceeded, may have a significant negative impact on the value of the feature and may cause the feature to prematurely terminate.Please confirm with us or your representative that you have the most current prospectus and supplements to the prospectus that describe the availability and any restrictions on the optional features. We offer other variable annuity products with different product features, benefits and charges.In some states, you may purchase the Contract through an automated electronic transmission/order ticket verification procedure.Ask your representative about availability and the details. The SAI is incorporated by reference into this prospectus, and its table of contents appears on page 84.The prospectus and SAI are part of the registration statement that we filed with the Securities and Exchange Commission (“SEC”) about this securities offering.The registration statement, material incorporated by reference, and other information is available on the website the SEC maintains (http://www.sec.gov) regarding registrants that make electronic filings. Jackson is relying on SEC Rule 12h-7, which exempts insurance companies from filing periodic reports under the Securities Exchange Act of 1934 with respect to variable annuity contracts that are registered under the Securities Act of 1933 and regulated as insurance under state law. Neither the SEC nor any state securities commission has approved or disapproved these securities or passed upon the adequacy of this prospectus.It is a criminal offense to represent otherwise.We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state where this is not permitted. • Not FDIC/NCUA insured • Not Bank/CU guaranteed • May lose value • Not a deposit • Not insured by any federal agency The Contract makes available for investment fixed and variable options.The variable options are Investment Divisions of the Separate Account, each of which invests in one of the following Funds – all class A shares: JNL Series Trust JNL/American Funds Blue Chip Income and Growth Fund JNL/Mellon Capital International Index Fund JNL/American Funds Global Bond Fund JNL/Mellon Capital Bond Index Fund JNL/American Funds Global Small Capitalization Fund JNL/PIMCO Real Return Fund JNL/American Funds Growth-Income Fund JNL/PIMCO Total Return Bond Fund JNL/American Funds International Fund JNL/PPM America Floating Rate Income Fund JNL/American Funds New World Fund JNL/PPM America High Yield Bond Fund JNL Institutional Alt 20 Fund JNL/PPM America Mid Cap Value Fund JNL Institutional Alt 35 Fund JNL/PPM America Small Cap Value Fund JNL Institutional Alt 50 Fund JNL/T. Rowe Price Established Growth Fund JNL/American Funds® Balanced Allocation Fund JNL/T. Rowe Price Mid-Cap Growth Fund JNL/American Funds Growth Allocation Fund JNL/T. Rowe Price Short-Term Bond Fund JNL/BlackRock Commodity Securities Strategy Fund JNL/T. Rowe Price Value Fund JNL/BlackRock Global Allocation Fund JNL/UBS Large Cap Select Growth Fund JNL/Brookfield Global Infrastructure Fund JNL/WMC Balanced Fund JNL/Capital Guardian Global Balanced Fund JNL/WMC Money Market Fund JNL/Capital Guardian Global Diversified Research Fund JNL/WMC Value Fund JNL/DFA U.S. Core Equity Fund JNL/S&P 4 Fund JNL/Eagle SmallCap Equity Fund JNL/S&P Managed Conservative Fund JNL/Eastspring Investments China-India Fund JNL/S&P Managed Moderate Fund JNL/Franklin Templeton Founding Strategy Fund JNL/S&P Managed Moderate Growth Fund JNL/Franklin Templeton Global Mutlisector Bond Fund JNL/S&P Managed Growth Fund JNL/Franklin Templeton Income Fund JNL/S&P Managed Aggressive Growth Fund JNL/Franklin Templeton International Small Cap Growth Fund JNL Disciplined Moderate Fund JNL/Goldman Sachs Core Plus Bond Fund JNL Disciplined Moderate Growth Fund JNL/Invesco Global Real Estate Fund JNL Disciplined Growth Fund JNL/Invesco International Growth Fund JNL/Invesco Large Cap Growth Fund JNL Variable Fund LLC JNL/Ivy Asset Strategy Fund JNL/JPMorgan International Value Fund JNL/Mellon Capital Global 15 Fund JNL/JPMorgan U.S. Government & Quality Bond Fund JNL/Mellon Capital Value Line® 30 Fund JNL/M&G Global Leaders Fund JNL/Mellon Capital DowSM Dividend Fund JNL/Mellon Capital Emerging Markets Index Fund JNL/Mellon Capital Select Small-Cap Fund JNL/Mellon Capital S&P 500 Index Fund JNL/Mellon Capital JNL 5 Fund JNL/Mellon Capital S&P 400 MidCap Index Fund JNL/Mellon Capital JNL Optimized 5 Fund JNL/Mellon Capital Small Cap Index Fund JNL/Mellon Capital VIP Fund The Funds are not the same mutual funds that you would buy through your stockbroker or a retail mutual fund.The prospectuses for the Funds are attached to this prospectus. TABLE OF CONTENTS GLOSSARY 1 KEY FACTS 3 FEES AND EXPENSES TABLES 4 Owner Transaction Expenses 4 Periodic Expenses 5 Total Annual Fund Operating Expenses 7 EXAMPLE 9 CONDENSED FINANCIAL INFORMATION 10 THE ANNUITY CONTRACT 10 JACKSON 10 THE FIXED ACCOUNT 11 THE SEPARATE ACCOUNT 13 INVESTMENT DIVISIONS 13 JNL Series Trust 14 JNL Variable Fund LLC 22 Voting Privileges 23 Substitution 23 CONTRACT CHARGES 23 Mortality and Expense Risk Charge 23 Annual Contract Maintenance Charge 24 Administration Charge 24 Transfer Charge 24 Withdrawal Charge 24 Earnings Protection Benefit (“EarningsMax”) Charge 25 For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (with and without the Optional Income Upgrade Table) (“LifeGuard Freedom 6 Net”) Charge 26 For Life Guaranteed Minimum Withdrawal Benefit With Bonus And Step-Up (with and without the Optional Income Upgrade Table) (“LifeGuard Freedom Flex GMWB”) Charge 27 Guaranteed Minimum Withdrawal Benefit For Stretch RMDs (“MarketGuard Stretch GMWB”) Charge 28 Death Benefit Charges 28 Four-Year Withdrawal Charge Period 29 20% Additional Free Withdrawal Charge 29 Commutation Fee 29 Other Expenses 30 Premium Taxes 30 Income Taxes 30 DISTRIBUTION OF CONTRACTS 30 PURCHASES 32 Minimum Initial Premium 32 Minimum Additional Premiums 32 Maximum Premiums 32 Allocations of Premium 32 Capital Protection Program 32 Accumulation Units 33 TRANSFERS AND FREQUENT TRANSFER RESTRICTIONS 33 Potential Limits and Conditions on Fixed Account Transfers 33 Restrictions on Transfers: Market Timing 34 TELEPHONE AND INTERNET TRANSACTIONS 35 The Basics 35 What You Can Do and How 35 What You Can Do and When 35 How to Cancel a Transaction 36 Our Procedures 36 ACCESS TO YOUR MONEY 36 Waiver of Withdrawal Charges for Certain Emergencies 37 Optional Four-Year Withdrawal Charge Period 37 20% Additional Free Withdrawal 38 Guaranteed Minimum Withdrawal Benefit Considerations 38 Guaranteed Minimum Withdrawal Benefit Important Special Considerations 38 For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net”) 40 Guaranteed Minimum Withdrawal Benefit for a Single Life with Combinations of Optional Bonus Percentage Amounts, and Guaranteed Death Benefit (“LifeGuard Freedom Flex GMWB”) 51 LifeGuard Freedom Flex GMWB 52 Guaranteed Minimum Withdrawal Benefit For Stretch RMDs (“MarketGuard Stretch GMWB”) 61 Systematic Withdrawal Program 67 Suspension of Withdrawals or Transfers 67 INCOME PAYMENTS (THE INCOME PHASE) 67 Variable Income Payments 67 Income Options 68 DEATH BENEFIT 68 Basic Death Benefit 69 Earnings Protection Benefit (“EarningsMax”) 69 Optional Death Benefits 70 5% Roll-up Death Benefit 70 Highest Quarterly Anniversary Value Death Benefit 71 Combination 5% Roll-up and Highest Quarterly Anniversary Value Death Benefit 72 LifeGuard Freedom Flex DB 74 Payout Options 75 Pre-Selected Payout Options 76 Special Spousal Continuation Option 76 Death of Owner On or After the Income Date 76 Death of Annuitant 76 TAXES 76 Contract Owner Taxation 77 Tax-Qualified and Non-Qualified Contracts 77 Non-Qualified Contracts – General Taxation 77 Non-Qualified Contracts – Aggregation of Contracts 77 Non-Qualified Contracts – Withdrawals and Income Payments 77 Non-Qualified Contracts – Required Distributions 77 Tax-Qualified Contracts – Withdrawals and Income Payments 78 Withdrawals – Tax-Sheltered Annuities 78 Withdrawals – Roth IRAs 78 Constructive Withdrawals – Investment Adviser Fees 78 Death Benefits 78 Assignment 78 Diversification 79 Owner Control 79 Withholding 79 Jackson Taxation 79 OTHER INFORMATION 80 Dollar Cost Averaging 80 Dollar Cost Averaging Plus (DCA+) 80 Earnings Sweep 80 Rebalancing 80 Free Look 80 Advertising 81 Restrictions Under the Texas Optional Retirement Program (ORP) 81 Modification of Your Contract 81 Confirmation of Transactions 81 Legal Proceedings 81 PRIVACY POLICY 82 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 84 APPENDIX A (Trademarks, Services Marks, and Related Disclosures) A-1 APPENDIX B (Broker-Dealer Support) B-1 APPENDIX C (GMWB Prospectus Examples) C-1 APPENDIX D (Accumulation Unit Values) D-1 GLOSSARY These terms are capitalized when used throughout this prospectus because they have special meaning.In reading this prospectus, please refer back to this glossary if you have any questions about these terms. Accumulation Unit – a unit of measure we use to calculate the value in an Investment Division prior to the Income Date. Annuitant – the natural person on whose life annuity payments for this Contract are based.The Contract allows for the naming of joint Annuitants.Any reference to the Annuitant includes any joint Annuitant. Annuity Unit – a unit of measure we use in calculating the value of a variable annuity payment on and after the Income Date. Beneficiary – the natural person or legal entity designated to receive any Contract benefits upon the Owner's death.The Contract allows for the naming of multiple beneficiaries. Business Day – each day that the New York Stock Exchange is open for business. Completed Year – the succeeding twelve months from the date on which we receive a Premium payment. Completed Years specify the years from the date of receipt of the Premium and does not refer to Contract Years.If the Premium receipt date is on the Issue Date of the Contract then Completed Year 0-1 does not include the first Contract Anniversary.The first Contract Anniversary begins Completed Year 1-2 and each successive Completed Year begins with the Contract Anniversary of the preceding Contract Year and ends the day before the next Contract Anniversary. If the Premium receipt date is other than the Issue Date or a subsequent Contract Anniversary, there is no correlation of the Contract Anniversary date and Completed Years.For example, if the Issue Date is January 15, 2014 and a Premium payment is received on February 28, 2014 then, although the first Contract Anniversary is January 15, 2015, Completed Year 0-1 for that Premium payment would begin on February 28, 2014 and end on February 27, 2015.Completed Year 1-2 for that Premium payment would begin on February 28, 2015. Contract – the individual deferred variable and fixed annuity contract and any optional endorsements you may have selected. Contract Anniversary – each one-year anniversary of the Contract's Issue Date. Contract Month – the period of time between consecutive monthly anniversaries of the Contract's Issue Date. Contract Monthly Anniversary – each one-month anniversary of the Contract's Issue Date. Contract Quarter – the period of time between consecutive three-month anniversaries of the Contract's Issue Date. Contract Quarterly Anniversary – each three-month anniversary of the Contract's Issue Date. Contract Value – the sum of the allocations between the Contract's Investment Divisions andFixed Account. Contract Year – the succeeding twelve months from a Contract's Issue Date and every anniversary.The first Contract Year (Contract Year 0-1) starts on the Contract's Issue Date and extends to, but does not include, the first Contract Anniversary.Subsequent Contract Years start on an anniversary date and extend to, but do not include, the next anniversary date. For example, if the Issue Date is January 15, 2014, then the end of Contract Year 0-1 would be January 14, 2015, and January 15, 2015, which is the first Contract Anniversary, begins Contract Year 1-2. Earnings Protection Benefit – an optional benefit available at issue that may increase the amount of the death benefit payable at death. Excess Interest Adjustment – an adjustment to the Contract Value allocated to the Fixed Account that is withdrawn, transferred, or annuitized before the end of the period. Fixed Account – part of our General Account to which the Contract Value you allocate is guaranteed to earn a stated rate of return over the specified period. Fixed Account Contract Value – the sum of the allocations to the Contract's Fixed Account. Fund – a registered management investment company in which an Investment Division of the Separate Account invests. General Account – the General Account includes all our assets, including any Contract Value allocated to the Fixed Account, which are available to our creditors. Good Order – when our administrative requirements,including all information, documentation and instructions deemed necessary by us, In our sole discretion, are met in order to issue a Contract or execute any requested transaction pursuant to the terms of the Contract. Income Date – the date on which you begin receiving annuity payments. Issue Date – the date your Contract is issued. 1 GLOSSARY Investment Division – one of multiple variable options of the Separate Account to allocate your Contract's value, each of which exclusively invests in a different available Fund.The Investment Divisions are called variable because the return on investment is not guaranteed. Jackson, JNL, we, our, or us – Jackson National Life Insurance Company.(We do not capitalize “we,” “our,” or “us” in the prospectus.) Latest Income Date – the Contract Anniversary on or next following the date on which the Owner attains age 95 under a non-qualified contract, or such earlier date as required by the applicable qualified plan, law or regulation. Owner, you or your – the natural person or legal entity entitled to exercise all rights and privileges under the Contract.Usually, but not always, the Owner is the Annuitant.The Contract allows for the naming of joint Owners.(We do not capitalize “you” or “your” in the prospectus.)Any reference to the Owner includes any joint Owner. Premium(s) – considerations paid into the Contract by or on behalf of the Owner.The maximum aggregate Premium payments you may make without prior approval is $1 million.This maximum amount is subject to further limitations at any time on both initial and subsequent Premium payments. Remaining Premium – the total Premium paid reduced by withdrawals that incur withdrawal charges, and withdrawals of Premiums that are no longer subject to withdrawal charges. Required Minimum Distributions (RMDs) – For certain qualified contracts, the amount defined under the Internal Revenue Code as the minimum distribution requirement as applied to your Contract only.This definition excludes any withdrawal necessary to satisfy the minimum distribution requirements of the Internal Revenue Code if the Contract is purchased with contributions from a nontaxable transfer after the death of the owner of a qualified contract.Different rules apply for the MarketGuard Stretch GMWB as described in the “MarketGuard Stretch GMWB” section. Separate Account – Jackson National Separate Account – I.The Separate Account is divided into sub-accounts generally referred to as Investment Divisions. Separate Account Contract Value – the sum of the allocations between the Contract's Investment Divisions. 2 KEY FACTS The immediately following two sections briefly introduce the Contract (and its benefits and features) and its costs; however, please carefully read the whole prospectus and any related documents before purchasing the Contract to be sure that it will meet your needs. Allocation Options The Contract makes available Investment Divisions and a Fixed Account for allocation of your Premium payments and Contract Value.For more information about the fixed accounts, please see “THE FIXED ACCOUNT” beginning on page 11.For more information about the Investment Divisions, please see “INVESTMENT DIVISIONS” beginning on page 13. Investment Purpose The Contract is intended to help you save for retirement or another long-term investment purpose.The Contract is designed to provide tax deferral on your earnings, if it is not issued under a qualified retirement plan.Qualified plans confer their own tax deferral.For more information, please see “TAXES” beginning on page 76. Free Look If you change your mind about having purchased the Contract, you may return it without penalty.There are conditions and limitations, including time limitations, depending on where you live.For more information, please see “Free Look” beginning on page 80.In some states, we are required to hold the Premiums of a senior citizen in the Fixed Account during the free look period, unless we are specifically directed to allocate the Premiums to the Investment Divisions.State laws vary; your free look rights will depend on the laws of the state in which you purchased the Contract. Purchases There are minimum and maximum Premium requirements.The Contract also has a Premium protection option, namely the Capital Protection Program.For more information, please see “PURCHASES” beginning on page 32. Optional Endorsements Not all optional endorsements are available in all states or through all broker-dealers.The availability of optional endorsements may reflect state prohibitions and variations, Jackson’s reservation of the right not to offer certain optional endorsements, and broker-dealer selections.The representative assisting you will advise you whether an optional benefit is available and of any variations. Withdrawals Before the Income Date, there are a number of ways to access your Contract Value, generally subject to a charge or adjustment, particularly during the early Contract Years.There are also a number of optional withdrawal benefits available.The Contract has a free withdrawal provision and waives the charges and adjustments in the event of some unforeseen emergencies.For more information, please see “ACCESS TO YOUR MONEY” beginning on page 36. Income Payments There are a number of income options available.For more information, please see “INCOME PAYMENTS (THE INCOME PHASE)” beginning on page 67. Death Benefit The Contract has a death benefit that becomes payable if you die before the Income Date.There are also a number of optional death benefits available.For more information, please see “DEATH BENEFIT” beginning on page 68. Contract Charges Various charges apply under the Contract as summarized in the “FEES AND EXPENSES TABLES” below.If the Contract Value is insufficient to pay the charges under the Contract, the Contract will terminate without value, unless you are eligible for continued payments under a Guaranteed Minimum Withdrawal Benefit. 3 FEES AND EXPENSES TABLES The following tables describe the fees and expenses that you will pay when purchasing, owning and surrendering the Contract.The first table (and footnotes) describes the fees and expenses that you will pay at the time that you purchase the Contract, surrender the Contract or transfer cash value between investment options.Fees and expenses also may apply after the Income Date.For more information, please see “Commutation Fee” on page 29, and “INCOME PAYMENTS (THE INCOME PHASE)” beginning on page 67. Owner Transaction Expenses Front-end Sales Load None Maximum Withdrawal Charge 1 Percentage of Premium withdrawn, if applicable 8.5% Maximum Premium Taxes 2 Percentage of each Premium 3.5% Transfer Charge 3 Per transfer after 15 in a Contract Year $
